Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 01/27/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ootani et al. (US Patent US 6,353,309 B1) in view of Sutardja et al. (US Patent US claim 1, Ootani discloses (see Fig. 9 and Fig. 10) a power converter (see Fig. 10), comprising:
     a first switch (11 and 12) including a first transistor (11) having a first blocking voltage (inherent blocking voltage of 11) and a second transistor (12) having a second blocking voltage (inherent blocking voltage of 12), a first terminal of the first transistor is coupled to a respective first terminal of the second transistor (left side terminal of 11 is coupled to left side terminal of 12), and a second terminal of the first transistor is coupled to a respective second terminal of the second transistor (right side terminal of 11 is coupled to right side terminal of 12);     a second switch (25);
     a controller (27) coupled to the first switch and the second switch and configured to provide switch control signals (27 is coupled to 11 and 12, and configured to provide switch control signals 10c); and      a sequencer separate from the controller (13C), the sequencer coupled to the controller and first and second transistors (13C is coupled to 27, 11, and 12), the sequencer configured to generate offset transition signals for the first and second transistors based on the switch control signals provided by the controller (13C generates offset transition signals CS1 and CS2 for 11 and 12, respectively, based on CS0, see Fig. 9 for details of offset transition signals).	Ootani does not disclose wherein the second blocking voltage is higher than the first blocking voltage.	However, Sutardja teaches (see Fig. 3) wherein the second blocking voltage (blocking voltage of 324) is higher than the first blocking voltage (blocking voltage of 322) (see Col. 5 Lines 41-49, “first switch 322 may be more efficient (e.g., have a lower power dissipation) than second switch 324, while second switch 324 may have a higher on-state breakdown voltage”) claim 2, Ootani discloses (see Fig. 9) wherein, in response to an off-to-on switch control signal from the controller (see time transition from P4 to P5), the sequencer is configured to generate a first off-to-on transition signal for the second transistor and a second off-to-on transition signal for the first transistor, wherein the second off-to-on transition signal is delayed relative to the first off-to-on transition signal (CS2 is turned off-to-on when CS0 is 
	Regarding claim 3, Ootani discloses (see Fig. 9) in response to an on-to-off switch control signal from the controller (see time transition from P1 to P2), the sequencer is configured to generate a first on-to-off transition signal for the first transistor and a second on-to-off transition signal for the second transistor, wherein the second on-to-off transition signal is delayed relative to the first on-to-off transition signal (CS1 is turned on-to-off when CS0 is turned on-to-off, and CS2 is turned on-to-off with a delay P2 relative to CS1).
	Regarding claim 4, Ootani discloses (see Fig. 9) wherein a delay between offset transition signals for the first and second transistors has a predetermined length (the delay times ton and toff are determined by Vth).
	Regarding claim 5, Ootani discloses (see Fig. 9) wherein a delay between offset transition signals for the first and second transistors is adjustable (the delay times ton and toff are adjusted by the value of Vth).	Regarding claim 6, Ootani discloses (see Fig. 10) wherein one or both of the first and second transistors is a NMOS transistor (see Col. 9 Lines 1-11).	Regarding claim 7, Ootani discloses (see Fig. 9) wherein one or both of the first and second transistors is a PMOS transistor (11 and 12 are p-channel FETS, see Col. 5 Lines 25-26). 	Regarding claim 8, Ootani discloses (see Fig. 10) further comprising feedback loop components coupled to or included with the controller (feedback loop comprising line from Vout 

	Regarding claim 11, Ootani discloses (see Fig. 10) wherein the power converter is a step-down converter (the converter of Fig. 10 is a step-down converter), and wherein the first switch is arranged to perform high-side switching operations (11 performs high-side switching operations of the step-down converter).	Regarding claim 12, Ootani discloses (see Fig. 9 and Fig. 10) a method, comprising:      outputting, by a controller (27), a switch control signal (CS0);      providing, by a sequencer separate from and coupled to the controller (13C), offset transition signals based on the switch control signal (13C generates offset transition signals CS1 and CS2 for 11 and 12, respectively, based on CS0, see Fig. 9 for details of offset transition signals);      providing the offset transition signals to a first transistor (11) having a first blocking voltage (inherent blocking voltage of 11) and a second transistor (12) having a second blocking voltage (inherent blocking voltage of 12), a first terminal of the first transistor is coupled to a respective first terminal of the second transistor (left side terminal of 11 is coupled to left side terminal of 12), and a second terminal of the first transistor is coupled to a respective second terminal of the second transistor (right side terminal of 11 is coupled to right side terminal of 12);
     changing an on/off state of the first transistor responsive to one of the offset transition signals (the on/off state of 11 is changed in response to CS1); and

	Regarding claim 13, Ootani discloses (see Fig. 9) wherein the providing offset transition signals comprises, in response to an off-to-on switch control signal (see time transition from P4 to P5), generating a first off-to-on transition signal for the second transistor and a second off-to-on transition signal for the first transistor, wherein the second off-to-on transition signal is delayed relative to the first off-to-on transition signal (CS2 is turned off-to-on when CS0 is turned off-to-on, and CS1 is turned off-to-on with a delay P5 relative to CS2).
	Regarding claim 14, Ootani discloses (see Fig. 9) wherein the providing offset transition signals comprises, in response to an on-to-off switch control signal (see time transition from P1 to P2), generating a first on-to-off transition signal for the first transistor and a second on-to-off transition signal for the second transistor, wherein the second on-to-off transition signal is delayed relative to the first on-to-off transition signal (CS1 is turned on-to-off when CS0 is turned on-to-off, and CS2 is turned on-to-off with a delay P2 relative to CS1).
	Regarding claim 15, Ootani discloses (see Fig. 9) further comprising selecting a delay value (ton, toff) between the offset transition signals for the first and second transistors (the delay times ton and toff are selected by adjusting the value of Vth).
	Regarding claim 16, Ootani discloses (see Fig. 9) further comprising adjusting a delay value (ton, toff) between the offset transition signals for the first and second transistors (the delay times ton and toff are adjusted by the value of Vth).
	Regarding claim 19, Ootani discloses (see Fig. 10) wherein the offset transition signals are first offset transition signals (current period CS1 and CS2), the method further comprising: 
	Regarding claim 21, Ootani discloses (see Fig. 10) further comprising performing high-side switching operations of a step-down converter using the first and second transistors (the converter of Fig. 10 is a step-down converter).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ootani in view of Sutardja and Fong, and further in view of Zuniga et al. (US Patent US 9,722,483 B2).	Regarding claim 9. 
Claims 10, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ootani in view of Sutardja and Fong, and further in view of Elbanhawy (US Patent Application Publication US 2003/0038615 A1).	Regarding claim 10, Ootani does not disclose wherein the power converter is a step-up converter, and wherein the first switch is arranged to perform low-side switching operations.	However Elbanhawy teaches (See Fig. 2a and 3a) wherein the power converter is a step-up converter (see step-up converter of Fig. 3a), and wherein the first switch (306) is arranged to perform low-side switching operations.	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power converter of Ootani wherein the power converter is a step-up converter, and wherein the first switch is arranged to perform low-side switching operations, as taught by Elbanhawy, because a step-up converter is a well-known variation of a step-down converter.	Regarding claim 17, Ootani discloses (see Fig. 10) wherein one or both of the first and second transistors is a PMOS transistor (11 and 12 are p-channel FETS, see Col. 5 Lines 25-26).	Ootani does not disclose further comprising selecting source-to-drain distances for the first transistor and second transistors based on the first and second blocking voltages, and fabricating an integrated circuit with the first and second transistors based on the selected source-to-drain distances.	However, Fong teaches (see Fig. 6) the relationship between the breakdown voltage and the source-to-drain distance (channel length L) and the channel width (W) of a MOSFET (increasing L increases the breakdown voltage, and increasing W decreases the breakdown voltage). 	Further, Elbanhawy teaches (see Fig. 2a) fabricating an integrated circuit with the first claim 18, Ootani discloses (see Fig. 10) wherein one or both of the first and second transistors is an NMOS transistor (see Col. 9 Lines 1-11).	Ootani does not disclose further comprising selecting source-to-drain distances for the first and second transistors based on the first and second blocking voltages, and fabricating an integrated circuit with the first and second transistors based on the selected source-to-drain distances.	However, Fong teaches (see Fig. 6) the relationship between the breakdown voltage and the source-to-drain distance (channel length L) and the channel width (W) of a MOSFET (increasing L increases the breakdown voltage, and increasing W decreases the breakdown voltage). 	Further, Elbanhawy teaches (see Fig. 2a) fabricating an integrated circuit with the first and second transistors (Q1 and Q2, see [0047], “Q1 and Q2 are formed on one integrated circuit”).  	Therefore, it would have been obvious to one having ordinary skill in the art before the claim 20, Ootani does not disclose further comprising performing low-side switching operations of a step-up converter using the first and second transistors.	However Elbanhawy teaches (See Fig. 2a and 3a) further comprising performing low-side switching operations of a step-up converter (see step-up converter of Fig. 3a), using the first and second transistors (306 in view of transistors i.e. 226 and 228 in Fig. 2a).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ootani further comprising performing low-side switching operations of a step-up converter using the first and second transistors, as taught by Elbanhawy, because a step-up converter is a well-known variation of a step-down converter.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection, as necessitated by the amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Feldtkeller (US Patent US 6,310,468 B1) discloses a parallel switching mechanism for a step-down converter.	Nguyen (US Patent US 6,249,111 B1) discloses a step-down converter with parallel transistors.	Williams (US Patent 5,973,367) discloses a power MOSFET including a pair of electrically isolated gates having different gate widths for a switching mode DC-DC converter.	Williams (US Patent 5,616,945) discloses a power MOSFET including a pair of electrically isolated gates having different gate widths for a switching mode DC-DC converter.	Donaldson (US Patent 5,399,908) discloses a step-down converter with parallel switching MOSFETs for sharing of switching losses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838          

/KYLE J MOODY/Primary Examiner, Art Unit 2838